                                          Case 3:18-cv-07393-JSC Document 130 Filed 11/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARCO DIMERCURTO, et al.,                          Case No. 19-cv-04029-JSC
                                                        Plaintiffs,
                                   8
                                                                                            ORDER RE DISCOVERY DISPUTES
                                                 v.                                         AND MEDIATION SCHEDULING
                                   9

                                  10     EQUILON ENTERPRISES LLC,
                                                        Defendant.
                                  11

                                  12          On November 6, 2020, this Court ordered the parties to submit by November 13, 2020 a
Northern District of California
 United States District Court




                                  13   written statement providing the name of their private mediator and the date of mediation to occur

                                  14   by December 31, 2020. (Dkt. No. 41). The Court did so after the parties missed their September

                                  15   9, 2020 deadline to do so and had failed to communicate with the Court regarding that missed

                                  16   deadline. On November 13, 2020, Plaintiffs filed a statement alleging that Defendant refused to

                                  17   cooperate with Plaintiffs in complying with this Court’s Order and that, as such, the parties had

                                  18   failed to select a date of mediation to occur by December 31, 2020. (Dkt. No. 43). On November

                                  19   16, 2020, the Court ordered Defendant to show cause why it should not be sanctioned for its

                                  20   refusal to comply with this Court’s orders. (Dkt. No. 44.)

                                  21          Defendant filed a response to this Court’s Show Cause Order on November 19, 2020.

                                  22   (Dkt. No. 46.) After reviewing Defendant’s response, the Court declines to sanction Defendant at

                                  23   this time. According to Defendant, the parties’ mediator, T. Warren Jackson, has provided each

                                  24   party with 3 dates for mediation in January 2021. (Id. at 4.) Because the parties have multiple

                                  25   dates available for mediation with Mr. Jackson in January 2021, the parties are ordered to schedule

                                  26   a date of mediation to occur by January 31, 2021. In light of the dates available to the parties for a

                                  27   January 2021 mediation—and the numerous extensions they have been afforded since July 16,

                                  28   2020 to select a date for mediation (Dkt. No. 35)—the Court will not extend this deadline. The
                                          Case 3:18-cv-07393-JSC Document 130 Filed 11/23/20 Page 2 of 2




                                   1   parties shall submit a joint statement to the Court confirming their date of mediation after

                                   2   scheduling it. Such statement shall be submitted by December 1, 2020.

                                   3           Defendant’s response also alludes to several outstanding discovery disputes that it

                                   4   contends will hinder the parties’ ability to have a meaningful mediation. To resolve these disputes

                                   5   before mediation occurs, the parties shall file a joint letter brief with the Court in accordance with

                                   6   the Court’s standing order by December 7, 2020. The parties must meet and confer before filing

                                   7   any joint letter brief.

                                   8           The Order to Show Cause (Dkt. No. 44) is discharged.

                                   9           IT IS SO ORDERED.

                                  10   Dated: November 23, 2020

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                     JACQUELINE SCOTT CORLEY
                                  13                                                                 United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
